Citation Nr: 0120242	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for the 
service-connected right ankle triple arthrodesis residuals, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1975.

This appeal arose from an August 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected right ankle triple arthrodesis 
residuals.


FINDING OF FACT

The veteran's service-connected right ankle triple 
arthrodesis residuals are manifested by painful motion and 
marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected right ankle triple arthrodesis residuals have been 
met.  38 U.S.C.A. §§ 1155 (West 1991), 5103A (West Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Codes 5270, 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as treatment records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to an increased evaluation for the 
service-connected right ankle triple arthrodesis residuals.  
The Board concludes that the discussions in the rating 
decision, the November 2000 statement of the case, the April 
2001 supplemental statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally awarded service connection for the 
residuals of a right ankle triple arthrodesis by a rating 
action issued in November 1978.  He was awarded a 10 percent 
disability evaluation, effective August 25, 1978.

In June 2000, the veteran submitted a claim for an increased 
evaluation for his service-connected right ankle disability.  
He stated that he was suffering from increased pain and 
decreased range of motion.

The veteran was afforded a VA examination in July 2000.  He 
stated that over the years he has been more prone to joint 
pain; however, he denied swelling, dislocation or 
subluxations.  The physical examination found no edema or 
cyanosis.  There was no palpable tenderness.  Dorsiflexion 
was to 18 degrees and plantar flexion was to 20 degrees; the 
ankle was noted to be completely fused.  There was no varus 
or valgus angulation of the os calcis.  The impression was 
arthrodesis of the right ankle.

A medical certificate from February 1997 showed that the 
movement of the right lower extremity was normal, as was his 
gait.  A January 9, 1998 statement from his social worker 
noted that he had a deformity and past trauma to the right 
ankle, although an annual social work note from February 1998 
found no trouble with mobility.  An examination conducted in 
September 1998 referred to his complaints that his right 
ankle could give out.  In the past, he commented that he had 
been able to walk 4 to 5 miles; now he estimated that he 
could only walk two miles.  He stated that he could only 
stand for three to five minutes.

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle; 
a 20 percent evaluation requires marked limitation of motion.  
38 C.F.R. Part 4, Code 5271 (2000).  A 30 percent evaluation 
would require that the ankle be ankylosed in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  38 C.F.R. Part 4, Code 5270 (2000).

After a careful review of the evidence of record, it is found 
that a 20 percent disability evaluation for the service-
connected right ankle triple arthrodesis residuals is 
justified.  The VA examination performed in July 2000 showed 
that his dorsiflexion was limited to 18 degrees and his 
plantar flexion was limited to 20 degrees.  This range of 
motion, coupled with his complaints of pain, is more 
consistent with a finding of marked limitation of motion.  
However, there is no indication that his ankle joint is 
ankylosed in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  Therefore, a 30 
percent disability evaluation pursuant to 38 C.F.R. Part 4, 
Code 5270 (2000) is not warranted.  Nor is there an 
indication in the records that he experiences additional 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the ankle joint.  Therefore, it is 
found that an evaluation of 20 percent more nearly 
approximates the veteran's current degree of disability 
resulting from his service-connected right ankle triple 
arthrodesis residuals.  

The RO declined referral of the appellant's claim seeking an 
increased rating for his ankle disability on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) when it was adjudicated in August 2000.  The Board 
agrees as it does not appear from a review of the medical 
evidence that referral for consideration of an extraschedular 
rating for this disability is indicated.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's right ankle disability warrants 
entitlement to an increased compensation for the level 
presently assigned under the schedular criteria and hence, it 
does not appear that he has an "exceptional or unusual" 
disability.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for this disability; in fact, the last 
hospitalization for this disorder occurred prior to his 
period of service, in 1957.  There is also no evidence of 
regular outpatient care for this disorder in the years 
following his service.  

There is no evidence of record to suggest that this disorder, 
standing alone, has caused "marked interference" in 
employment beyond that contemplated by the regular schedular 
standards.  Thus, in the absence of any evidence which 
reflects that his right ankle disorder is exceptional or 
unusual such that the regular schedular criteria is 
inadequate to rate it, and in light of the record which does 
not show employment handicap due to this disorder in the post 
service period, marked interference with employment is not 
shown by a longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disorder is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration is not in order.



ORDER

A 20 percent disability evaluation for the service-connected 
right ankle triple arthrodesis residuals is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

